DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsutsumi et al (JP2004065119A, cited by applicant).

With respect to claim 1, Tsutsumi et al disclose a reciprocating mechanism for a spinning reel, comprising: a first gear 2a configured to rotate in accordance with rotation of a handle shaft 2; a second gear 8 including a gear body configured to mesh with the first gear and a boss 8c protruding from the gear body; a slider 7 having an engagement groove 7c where the boss engages, the slider configured to move a spool shaft in a front-rear direction as the boss moves along the engagement groove; and an annular elastic body 29 attached to the boss so as to contact an open end of the engagement groove (as best seen in figure 2, o-ring 29 is seated in a circumferential groove 8d of boss 8c; it can be seen that o-ring 29 contacts the groove 7c closer to an open end of the groove 7c; therefore, it can be said that the o-ring contacts the groove at an open end thereof).

With respect to claim 2, Tsutsumi et al disclose the reciprocating mechanism for a spinning reel according to claim 1, wherein the annular elastic body 29 is interposed between the open end of the engagement groove 7c and the gear body 8.


With respect to claim 8, Tsutsumi et al disclose the reciprocating mechanism for a spinning reel according to claim 1, wherein the boss 8c is columnar or truncated cone in shape.

With respect to claim 9, Tsutsumi et al disclose the reciprocating mechanism for a spinning reel according to claim 1, wherein the engagement groove 7c has a curved shape.

With respect to claim 10, Tsutsumi et al disclose a spinning reel comprising: a reel body 1; a handle shaft 2 rotatably supported by the reel body; a spool shaft 6 supported movably with respect to the reel body in a front-rear direction; and a reciprocating mechanism (2a, 7, 8) according to claim 1, the reciprocating mechanism configured to move the spool shaft in accordance with rotation of the handle shaft in the front-rear direction.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the open end of the engagement groove has a maximum distance in the front-rear direction, the maximum distance being larger than a distance between wall surfaces of the engagement groove in the front-rear direction at where a tip of the boss is positioned in the engagement groove.

Claim 4 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the engagement groove includes an engagement recess portion where a tip of the boss is positioned, and a wide portion wider than the engagement recess portion, the annular elastic body contacting the wide portion.  Claims 5-7 are allowed by virtue of their dependence from claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada et al, Chan, Saito, Nishikawa and Hong disclose variations of a reciprocation mechanism for a spinning reel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/